 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD TERFLINGER,                               No. 2:17-cv-0902 AC P
12                       Plaintiff,
13          v.                                         ORDER
14   B. WILEY, et al.,
15                       Defendants.
16

17          By order filed August 21, 2018, the undersigned determined that this case would benefit

18   from an early settlement conference and that plaintiff would be appointed counsel for the limited

19   purpose of representing him at the conference. ECF No. 24. Counsel was appointed and the

20   parties were directed to notify the court whether they would consent to the undersigned acting as

21   the settlement judge. ECF No. 25. Since the parties have not all consented to the undersigned

22   acting as the settlement judge, Magistrate Judge Carolyn K. Delaney has been randomly selected

23   and the parties will be directed to schedule a settlement conference. Since plaintiff has elected to

24   appear at the conference in person (ECF No. 26), his counsel shall be responsible for submitting a

25   proposed order and writ of habeas corpus ad testificandum to secure his presence at the settlement

26   conference.

27          Accordingly, IT IS HEREBY ORDERED THAT:

28          1. Within twenty-one days of the filing of this order, the parties shall contact Magistrate
                                                      1
 1   Judge Delaney’s courtroom deputy and set a date for the settlement conference.
 2          2. Once the settlement conference is scheduled, plaintiff’s counsel is responsible for
 3   submitting the proposed order and writ of habeas corpus ad testificandum to secure plaintiff’s
 4   presence at the settlement conference.
 5          3. At least seven days prior to the conference, the parties shall submit their confidential
 6   settlement conference statements to Magistrate Judge Delaney at ckdorders@caed.uscourts.gov.
 7   The parties’ confidential settlement conference statements shall include the following: (a) names
 8   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short
 9   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts
10   made to investigate the allegations; (e) a discussion of the efforts that have been made to settle the
11   case; and (f) any other information required by the settlement conference judge.
12   DATED: October 3, 2018
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
